Title: From George Washington to Major General Stirling, 22 October 1778
From: Washington, George
To: Stirling, Lord (né William Alexander)


          
            My Lord
            Head Quarters Fredericksbg 22d Octobr 1778
          
          I am favd with yours of the 19th and 20th with their inclosures, and thank you for the important and particular intelligence which you have communicated. I must beg of you to continue your endeavours to find out whether a total evacuation is intended, or a Garrison to 
            
            
            
            be left in New York—If the latter, the Knowledge of the number of Troops—the Corps—and the ships of War will be very essential.
          If your expresses can with safety cross to South Amboy, your communication with Major Howell will be much more expeditious.
          If you obtain any material intelligence, I shall be obliged to you for transmitting it immediately to Congress; but I would just hint to your Lordship the necessity of mentioning to the president what information they may give the public as authentic, if they chuse to publish: As I see they have printed a postscript to one of your letters, in which you speak of the evacuation of Fort Independence as a report only.
          If the small detachment of Major Lees has not yet left you, be pleased to send them forwd to join their Corps.
          I have informed Govr Livingston that you would afford him any assistance in your power in collecting evidence of the surprize and Massacre of part of Colo. Baylors Regt. I am my Lord with the greatest Esteem Yr most obt Servt
          
            Go: Washington
          
        